Shearn, J. (dissenting):
. Whether a commission to take testimony shall be upon written or oral interrogatories is s.o peculiarly a matter of discretion that I can see no warrant in reversing the order made at Special Term. There is no claim of abuse of discretion, and could not be very well where the terms imposed require the *243payment of the expenses of plaintiff’s counsel in attending, and, in addition, a counsel fee of fifty dollars a day during the hearings. The witnesses sought to be examined are hostile to the defendant. Experience has so often demonstrated the futility of attempting to examine adverse witnesses on written interrogatories that the denial of an oral examination in such a case as this, as it seems to me, tends to hide the truth and place the defendant in a position of unfair and unmerited disadvantage.
I, therefore, dissent and vote to affirm the order of the Special Term.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.